Citation Nr: 9928013	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-15 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the evaluation assigned for service-
connected chronic obstructive pulmonary disease, currently 
assigned a 10 percent evaluation.

2.  Service connection for a skin disorder, claimed as a 
residual of Mustard Gas exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, wife and son




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1993.  In January 1997, the case was remanded for 
additional development, to include the preparation of a 
statement of the case on the issue of service connection for 
seborrheic keratosis, claimed as a residual of Mustard Gas 
exposure.  An appeal as to that issue was subsequently 
perfected.  However, as will be discussed, additional 
development on that issue is required prior to an appellate 
decision.  In July 1999, the veteran appeared at the St. 
Petersburg, Florida, RO for a videoconference hearing before 
the undersigned, sitting in Washington, D.C.

  
FINDINGS OF FACT

1.  Prior to June 19, 1997, the veteran's chronic obstructive 
pulmonary disease was characterized as mild, and pulmonary 
function tests were normal.

2.  On June 19, 1997, a pulmonary function test disclosed 
DLCO of 61 percent of predicted.

3.  On July 11, 1998, the DLCO was 72 percent predicted.

4.  The veteran was exposed to mustard gas during service.

5.  There is competent medical evidence of the current 
presence of a skin disability due to mustard gas exposure.  


CONCLUSIONS OF LAW

1.  For the period prior to June 19, 1997, the schedular 
criteria for an evaluation in excess of 10 percent for 
chronic obstructive pulmonary disease were met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Code 6602 (prior to October 7, 1996), Code 6604 
(effective October 7, 1996).

2.  For the period from June 19, 1997, to July 11, 1998, the 
schedular criteria for a 30 percent evaluation for chronic 
obstructive pulmonary disease were met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Code 6604 (1998).

3.  For the period beginning July 11, 1998, the criteria for 
an evaluation in excess of 10 percent for chronic obstructive 
pulmonary disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Code 6604 (1998).

4.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a skin disorder, claimed as 
a residual of Mustard Gas exposure.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Increased Rating

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Shipwash  v. Brown, 8 Vet.App. 218 (1995).  
The relevant facts have been properly developed, and, 
accordingly, the statutory obligation of the Department of 
Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Subsequent to the prior remand, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), issued a decision that held that in cases in 
which the appeal ensues from the veteran's disagreement with 
the rating assigned in connection with his original claim, 
the potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet.App. 
119 (1999)  In this case, the RO has not assigned separate 
staged ratings for any of the disabilities at issue.   

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  Regulations also 
provide that each disability be viewed, and medical reports 
pertaining thereto be interpreted, in light of the whole 
recorded history, and that each disability be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. §§ 4.1, 4.2 and 4.10 (1998).  

Clinical treatment records from J. Enriquez, M.D., dated from 
April 1992 to March 1993, show that the veteran complained of 
dyspnea on exertion, breathing problems and shortness of 
breath beginning in April 1992, although no abnormalities 
were identified at that time.  In February 1993, mild chronic 
obstructive pulmonary disease was diagnosed.  

A VA general medical examination was conducted in March 1993, 
which noted extreme shortness of breath, lots of coughing 
with a small amount of expectoration, poor exercise 
tolerance, and inability to climb stairs.  The diagnosis was 
chronic obstructive pulmonary disease.  

However, an April 1993 VA pulmonary examination noted that 
the veteran stated that he had a non-productive cough.  On 
examination, the lungs were clear to auscultation.  The 
veteran stated that he was only able to walk one-half block 
due to shortness of breath.  However, pulmonary function 
tests were normal, and X-rays showed only a minimal opacity 
in the left base.  The pertinent diagnosis was coughing and 
normal pulmonary function tests, possibly due to medication 
for his heart, cough variant asthma, or other.  

At a hearing before a hearing officer in January 1994, the 
veteran testified that sometimes he became extremely short of 
breath for no apparent reason.  One occasion, he also had 
severe chest pain, and went to the hospital, where it was 
found that his lungs were congested from blood clots.  His 
wife testified regarding his shortness of breath episodes, 
during some of which he would pass out.  However, service 
connection was denied for the "blood clots" of the lungs 
(pulmonary emboli) in January 1997.  

D. Lorch, M.D., wrote, in October 1995, that the veteran's 
chief complaint of shortness of breath was due to several 
factors, identified as (1) obesity and deconditioning, (2) 
cardiac dysfunction with "diastolic dysfunction" on his 
echocardiogram, (3) mild obstructive lung disease, and (4) 
pulmonary sequelae of multiple pulmonary emboli.  His office 
had been unable to ascertain the eat limiting factor due to 
his poor tolerance of exercise testing.  It was impossible to 
say to what extent his mustard gas exposure contributed to 
the problem, although he would not be surprised if it played 
some role.  

In June 1997, the veteran underwent a VA examination, to 
evaluate his chronic obstructive pulmonary disease.  The 
veteran claimed that he had dyspnea on minimal exertion after 
about 100 feet, but he did not have chest pain or 
palpitations.  He had episodes of cough with sputum 
production.  On examination, his lungs showed normal breath 
sounds and density bilaterally.  There was no clubbing, 
cyanosis or edema of the extremities.  The chest X-ray was 
noted to be stable from March 1993, and the examiner 
concluded it was within normal limits.  Pulmonary function 
tests showed FEV-1 to be 79 percent of the predicted value; 
the FEV-1/FVC ratio was 85 percent, and DLCO was 61 percent 
of the predicted value.  The examiner concluded that the lung 
examination was normal, and that the dyspnea was not 
secondary to his lung disease.  

In October 1997, the veteran underwent pulmonary function 
tests at a private facility.  The pertinent findings were 
FEV-1 of 76 percent of predicted with a 3 percent decrease 
after bronchodilator, the FEV-1/FVC ratio was 84 percent, and 
DLCO (diffusion capacity) was 69 percent.  As interpreted by 
R. Powell, M.D., the impression was extremely mild 
restrictive ventilatory impairment with no change after 
bronchodilator, mild reduction in diffusion capacity, normal 
arterial blood gases, and no definite evidence of upper 
airway obstruction.  The FEV-1 had fallen from 98 percent to 
76 percent since August 1995.  

The veteran was again examined by the VA in July 1998, at 
which time he complained of dyspnea on minimal exertion and a 
non-productive cough.  On examination, the lungs had normal 
breath sounds bilaterally without wheezes or crackles.  Chest 
X-ray showed no infiltrate or pleural effusion.  The 
impression was dyspnea most likely secondary to chronic 
obstructive airways disease.  Pulmonary function tests 
disclosed FEV-1 to be 79 percent of predicted, FEV-1/FVC was 
79 percent of predicted, and DLCO was 72 percent of 
predicted.  The examiner concluded that pulmonary function 
tests were normal.  

At his videoconference hearing before the undersigned in July 
1999, the testified that he had shortness of breath when he 
bent over to pick something up, and that he could only walk 
about 300 feet before he had to stop and catch his breath.  

Effective October 7, 1996, the portion of the rating schedule 
pertaining to the evaluation of respiratory system impairment 
was revised.  61 FEDERAL REGISTER 46720 (1996).  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies (unless otherwise provided).  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  However, in this case the effective 
date of the regulation was in October 1996; accordingly, for 
the period prior to that date, only the old regulations may 
be considered.

The RO granted service connection for chronic obstructive 
pulmonary disease in June 1993; at that time, there was no 
diagnostic code for chronic obstructive pulmonary disease.  
Accordingly, in view of the diagnosis of possible cough 
variant asthma, as well as the veteran's symptoms of 
intermittent shortness of breath, he was assigned a 10 
percent rating under diagnostic code 6602, which pertains to 
bronchial asthma.  

According to the criteria in effect prior to October 7, 1996, 
mild bronchial asthma, with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks, warrants a 10 percent rating.  Moderate 
asthma, with rather frequent asthmatic attacks (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks, merits a 30 percent rating.  Severe, with 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded, warrants a 60 percent rating.  Pronounced, with 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health, 
warrants a 100 percent rating.  In the absence of clinical 
findings of asthma at time of examination, a verified history 
of asthmatic attacks must be of record.  38 C.F.R. Part 4, 
Code 6602 (1996).

Although the veteran complained of severe dyspnea, the 
records dated prior to October 6, 1996, do not reveal 
objective confirmation of shortness of breath.  Private 
physicians characterized the pulmonary disease as mild in 
1993 and 1995.  The VA general medical examination was 
conducted in March 1993, which noted extreme shortness of 
breath, lots of coughing with a small amount of 
expectoration, poor exercise tolerance, and inability to 
climb stairs, was both preceded and succeeded by specialty 
examinations within a short period of time, which did not 
disclose any objective confirmation of these symptoms, 
although similar complaints were made.  Likewise, subsequent 
examinations have filed to disclose such symptomatology, 
despite ongoing complaints.  Consequently, we believe the 
specialty examinations, both private and VA, to carry more 
weight in this case than the VA general medical examination, 
which contained anomalous findings not supported anywhere 
else in the medical records.  Moreover, the symptoms were not 
present six weeks earlier or nine days later.  

Additionally, we find the objective examination reports to be 
more probative to the issue of the severity of the service-
connected disability than the veteran's complaints of 
shortness of breath.  In this regard, Dr. Lorch, in October 
1995, attributed the veteran's complaints of shortness of 
breath to four factors, only one of which, mild obstructive 
lung disease, is service-connected.  Although he was not able 
to quantify the impairment due to the various causes, he did 
characterize the obstructive lung disease as mild.  Pulmonary 
function tests did not show any impairment.  Consequently, 
for the period prior to October 6, 1996, a question as to 
which of two evaluations to apply was not presented for any 
period of time, and the disability picture did not more 
nearly approximate the criteria required for the next higher 
rating.  38 C.F.R. § 4.7 (1998); Fenderson.  

Subsequent to October 6, 1996, the veteran still has not 
shown objective evidence of shortness of breath or dyspnea on 
exertion; consequently, the severity of any such symptoms 
cannot be measured.  In addition, the revised rating criteria 
now contain a separate diagnostic code for chronic 
obstructive pulmonary disease.  Consequently, the criteria 
for chronic obstructive pulmonary disease are, which provide 
the most accurate and comprehensive parameters for evaluating 
the veteran's disability, are potentially more favorable to 
the veteran, inasmuch as the veteran does not meet the 
criteria for an increased rating under the old criteria.  See 
Karnas.  

Under the new criteria, for ratings from 10 percent to 60 
percent, the criteria for evaluating chronic obstructive 
pulmonary disease are based primarily on the results of 
pulmonary function tests.  For an FEV-1 of 71 to 80 percent 
predicted, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 
percent, or:  Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 
percent predicted, warrants a 10 percent rating.  FEV-1 of 56 
to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) 56 to 65 percent predicted warrants a 30 
percent rating.  FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 
percent, or; maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit), warrants a 60 percent rating.  
38 C.F.R. Part 4, Code 6604 (1998).  

A 100 percent rating is warranted for FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/ kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requiring outpatient oxygen therapy.  Id.

The file contains the results of pulmonary function tests 
conducted in June 1997, at a VA facility; in October 1997, at 
a private facility; and in July 1998, at a VA facility.  For 
the findings relevant to the rating criteria, the FEV-1 
ranged from 76 to 79 percent on the various examination 
reports, and the FEV-1/FVC ranged from 79 to 84 percent.  
These are clearly within the range contemplated by a 10 
percent rating.  However, the DLCO in June 1997 was 61 
percent, which is in the range for a 30 percent rating.  
Moreover, the rating criteria for chronic obstructive 
pulmonary disease are alternative, not cumulative; thus, the 
veteran need meet only one of the criteria for an increased 
rating.  Although in October 1997, the diffusion capacity had 
returned to 69 percent, and in July 1998, it was 72 percent, 
a staged rating may be granted, on the basis of the facts 
found.  Fenderson.  

In determining the time period for the staged rating, the 
increase in disability was first shown in June 1997.  
Although the private pulmonary function tests dated in 
October 1997 indicated diffusion capacity had returned to 69 
percent, reflective of a 10 percent evaluation at that time, 
this examination was not conducted at the VA, and it is not 
completely certain that this test, identified as "diffusion 
capacity for single breath," was the same test as specified 
in the diagnostic criteria: "diffusion capacity of the lung 
for carbon monoxide by the single breath method."  In this 
regard, the July 1998 pulmonary function test report shows 
four separate tests for diffusion capacity, only one of which 
is the DLCO pertinent to the rating schedule.  Accordingly, 
with the benefit of the doubt resolved in the veteran's 
favor, he is entitled to the 30 percent rating until the 
examination on July 11, 1998, which disclosed DLCO of 72 
percent predicted.  Hence, the Board finds that a 30 percent 
rating is appropriate for the period from June 19, 1997, to 
July 11, 1998, based on pulmonary function tests.  

However, subsequent to that date, symptoms reflective of an 
evaluation in excess of 10 percent have not been 
demonstrated; accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating, as of that 
date.  38 C.F.R. § 4.7 (1998).  Finally, the Court has held 
that the Board is precluded by regulation from assigned an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.322(b)(1) only where circumstances are 
presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  

Whether Service Connection Claim is Well Grounded

The veteran contends that he developed a skin condition, 
diagnosed as seborrheic keratosis, due to Mustard Gas 
exposure during testing while he was in service.  In general, 
a well-grounded claim for service connection requires 
competent evidence of (1) current disability; (2) incurrence 
or aggravation of a disease or injury in service; and (3) a 
nexus between the in-service injury or disease and the 
current disability.  Cohen v. Brown, 10 Vet. App. 128, 136 
(1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995)  However, 
for veterans exposed to specified vesicant agents, including 
mustard gas, the initial burden of a well grounded claim is 
relaxed; if the veteran has the requisite exposure, and a 
current diagnosis of one of the specified conditions, a nexus 
need not be provided.  Pearlman v. West, 11 Vet. App. 443 
(1998); see 38 C.F.R. § 3.316 (1998).  However, for an 
unlisted condition, all elements must be shown.  See Combee 
v. Brown, 3 F.3d 1039 (Fed. Cir. 1994).  

Although seborrheic keratosis is not a listed condition, 
according to an April 1998 statement from M. Boehm, M.D., the 
veteran has skin cancer which is "as likely as not" a 
result of mustard gas exposure.  However, because the 
subsequent VA examination did not show skin cancer, but did 
show seborrheic keratosis, it must be determined whether the 
skin cancer developed from lesions initially diagnosed as 
seborrheic keratosis.  The veteran has documented inservice 
mustard gas exposure.  Additionally, squamous cell carcinoma 
of the skin is a disease presumptively associated with 
mustard gas exposure.  38 C.F.R. § 3.316(a)(1) (1998).  
Accordingly, with the addition of this medical evidence of a 
current disability due to the mustard gas exposure, the claim 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Pearlman, Caluza.  In this regard, a well-grounded claim need 
not contain evidence sufficient to grant the claim; it must 
simply provide a "preliminary threshold of plausibility with 
enough of an evidentiary basis to show that the claim is 
capable of substantiation."  Wallin v. West, 11 Vet.App. 
509, 514 (1998) (citing Robinette v. Brown, 8 Vet.App. 69, 76 
(1995)).  Moreover, for the purpose of determining whether a 
claim is well grounded, evidence is presumed credible and 
accorded full weight; the evidence is weighed and credibility 
assessed at the merits stage.  See King v. Brown, 5 Vet.App. 
19 (1993).  
 

ORDER

An evaluation in excess of 10 percent for chronic obstructive 
pulmonary disease prior to June 19, 1997, is denied.  

An evaluation of 30 percent for chronic obstructive pulmonary 
disease is granted for the period from June 19, 1997, to July 
11, 1998, subject to regulations governing the payment of 
monetary benefits.

An evaluation in excess of 10 percent for chronic obstructive 
pulmonary disease beginning July 12, 1998, is denied.

The claim for entitlement to service connection for 
seborrheic keratosis, claimed as a residual of Mustard Gas 
exposure is well grounded.  


REMAND

As discussed above, the claim for service connection for a 
skin disorder is well-grounded; consequently, VA has a duty 
to assist the veteran in the development of his claim.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  In this case, this duty to assist 
involves obtaining the records of the veteran's treatment for 
skin cancer, to ascertain the type of skin cancer for which 
the veteran was treated, and, if not squamous cell, to obtain 
the basis for the physician's opinion as to a connection to 
mustard gas exposure.  Further, because the decision as to 
which diseases are considered associated with mustard gas 
exposure was based on scientific studies, the additional step 
of obtaining the physician's credentials or expertise in the 
area of exposure to vesicant agents must also be taken.  
Additionally, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Finally, the RO is advised 
that the Court has found that a remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should obtain copies of the 
complete records of the veteran's 
treatment for skin cancer, to include 
pathological reports, from M. D. Boehm, 
M.D., whose address is noted in his April 
1998 correspondence in the claims folder.  

3.  If these records are obtained, and the 
diagnosis of skin cancer is not a squamous 
cell carcinoma of the skin, Dr. Boehm 
should be asked to provide the rationale 
and bases for his opinion that the skin 
cancer was "as likely as not" related to 
mustard gas exposure, and well as his 
credentials or expertise in the area of 
exposure to vesicant agents.  

4.  If the records show skin cancer, the 
veteran should be afforded an examination 
by an appropriate specialist to determine 
the current residuals of the skin cancer.  
In addition, if the evidence does not show 
squamous cell carcinoma, the examiner 
should be asked to provide an opinion as 
to whether the veteran's skin cancer was 
due to mustard gas exposure.  In 
connection with this opinion, the examiner 
should provide his or her credentials or 
expertise in the area of exposure to 
vesicant agents, as well as the complete 
rationale for the opinion reached.  The 
claims folder must be made available to 
the examiner prior to the examination.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals







